Duncan, Chief Judge
(concurring in the result):
A majority of this Court has consistently held that service persons’ use or possession of marihuana beyond the limits of a military reservation is service connected. Rainville v Lee, 22 USCMA 464, 47 CMR 554 (1973); United States v Rose, 19 USCMA 31, 41 CMR 3 (1969); United States v Castro, 18 USCMA 598, 40 CMR 310 (1969); United States v Beeker, 18 USCMA 563, 40 CMR 275 (1969).
Even though I have serious concern over the correctness of the theory of service connection, I am persuaded that this is an instance where adherence to the established precedent is most beneficial to the maintenance of fairness and the good order of our system.
Using the above cited decisions of this Court as the starting line, a drug seller cannot transfer possession to another service person and defend on the basis of the fact that the buyer’s use of the contraband will not have any effect on the military since the buyer is a government agent.
For these reasons I affirm the decision of the Court of Military Review.